Maeshall, J.
Did tbe trial court err in bolding tbe ante-nuptial contract void ?
Tbe stated question turns on some well settled principles wbicb may well be referred to, Deller v. Deller, 141 Wis. 255, 124 N. W. 278, for sufficient illustration and support.
There is nothing inherently suspicious about antenuptial contracts. They are, in tbe absence of unfair characterizing circumstances, to be regarded with favor rather than disfavor. In general, tbe burden is upon tbe one impeaching such a contract to support tbe claim of invalidity rather than upon tbe adversary to support tbe contrary. If there is anything about such ah instrument, considering all tbe circumstances, indicating that tbe intended wife bad been unduly influenced to make it, that will overcome its prima facie validity, so as to require tbe person asserting tbe contrary to, at least,- restore such character.
Tbe record does not seem to disclose any circumstance warranting a supposition that tbe contract in question was not fairly and understandingly made. Tbe ages of tbe parties, tbe circumstances that each bad been married before and. bad a good family of grown-up children; that each bad a substantial fortune and was thoroughly capable of taking care of all personal affairs and that desire for companionship was tbe thing desired and, substantially, tbe only inducement for tbe proposed marriage, led tbe two, very naturally, intelligently, and discreetly, to arrange their property matters by tbe preliminary treaty. Tbe facts all show that tbe parties were mutually desirous of not entering into a marriage contract under such circumstances as to interfere, in any way, with individual control over property or tbe prospective rights of their respective children.
In making tbe contract Mr. Oesau seems to have acted with commendable care. He, in company with bis intended wife, visited a reputable lawyer of bis county for tbe purpose of having tbe paper prepared. Tbe lawyer was tbe one be bad previously employed to perform tbe service. He explained *260to respondent tbe object and nature of tke paper so she fully understood its purport, though not the meaning of the words used. The lawyer, who could speak the German language to some extent, supplemented Mr. Oesau’s efforts. It may be, as stated, that she did not understand all the language used in the paper; but she understood the object of it and the effect of her signing it. She testified, very definitely, that the paper was read to her; that Mr. Oesau translated it to her, and that the lawyer, so far as he could, did so, and that her understanding was that it so provided that each would own and control his or her own property the same as if unmarried. When respondent was interrogated about the meaning of terms used she said that she was not made to -understand them; but that counts for little in face of her positive testimony substantially as follows: I understood that the contract would insure to me continued control, as before, of my property and would likewise insure Mr. Oesau. I understood that the effect of the paper was that I could sell my property or will it as I pleased and Mr. Oesau could do the same with his property.
It is evident that, with full understanding as indicated, respondent freely executed the contract in duplicate. The fact that it was so executed; that one of the originals was delivered to respondent and that she had full opportunity to have it explained to her by others for a considerable period of time before the marriage, indicates that there was no disposition on the part of Mr. Oesau to deal unfairly with her. True, there is some evidence given by respondent to the effect that Mr. Oesau suggested keeping the matter secret, but that is of no weight in view of the circumstance that .he promptly placed his duplicate of the contract on record where it was open to the public for some' days before the marriage and for all the years afterward which elapsed before his death.
We do not fail to note the evidence of respondent’s having visited a lawyer of her own race to draw her will and who was *261fully competent to read and explain the agreement to her in the German language; that she showed the paper to him and that after reading it he said it did not amount to anything. That casts no discredit on the agreement. It is quite certain that the lawyer did not advise respondent that the agreement did not amount to anything in the sense that it was unfair or illegal. Respondent, doubtless, exhibited the paper in connection with having her will drawn and was, very properly, told that it did not abridge her liberty to dispose of her property by will.
Looking at the matter before us as indicated, it seems very plain that the trial court erred in deciding that respondent did not understand the purport of the contract when she signed it or that there were any circumstances impeaching its validity.
Was the agreement displaced by the circumstance of Mr. Oe-sau dying testate ? That is not mentioned in the findings but is in an opinion filed and also in the judgment.
It seems to have been thought that the language of the agreement to the effect that, in case of either party dying intestate the property of such party shall go to his or her own children the same as if no marriage had taken place between such parties, will admit of a construction rendering the agreement ineffective, except in case of intestacy; that otherwise the survivor would possess the same rights as if the agreement-had not been made, and that, as between such meaning and any other less favorable to the respondent, it should be taken as expressing the intention of the parties.
The rule of construction which the learned circuit court had in mind hardly goes to the extent to which it seems to have been applied. The rule which overshadows all others, in determining the legal meaning of an agreement, applies to antenuptial as well as to other agreements, — there is no difference. The meaning which the parties attributed to the paper they executed at the time it was signed, — their then in*262tention, — is to be taken as the legal meaning, if it can be found expressed in tbe language used. In case of a contract being unambiguous no attempt should be made to determine its meaning bj rules for construction. In case of its meaning being obscure, then of two or more reasonable meanings and uncertainty as to which the minds of the parties met upon, that one should be taken which is most favorable to the woman from the viewpoint of the parties when the agreement was made.
A contract is not, necessarily, obscure because some particular word or clause, by itself, is susceptible of being read in two or more ways. Notwithstanding that, if looking at the writing in all its parts, the meaning is clear, there is no case for a choice between conflicting reasonable meanings.
In applying the rule of construction referred to, it must be appreciated that only reasonable means, under all the circumstances, looking at the entire paper and the general purpose of it, should be considered in making a choice. That is important. So the question is whether from the viewpoint of the parties at the time they contracted, it can reasonably be supposed that Mr. Oesau and respondent intended to settle their property matters so that the proposed marriage would not prejudice their respective interests and yet to leave the scheme so infirm as to fail, utterly, of any post-mortem effect, in case of testacy, to protect the children of the deceased in the full enjoyment of their parent’s possessions according to his purpose. Can it be believed that if the parties had any such idea, each would have made a will and thereby wholly nullified the antenuptial contract as to post-mortem effect ?
The main purpose of the contract, evidently, was to so provide that the family of neither of the parties should profit by the property of the other, and yet, if the trial court be right, they deliberately so agreed that, in case of Mr. Oesau dying testate, the contract would not cut any figure at all in the distribution of his property. We are constrained to hold that *263such an idea is so contrary to tbe obvious purpose of tbe parties as not to fall witbin tbe class of reasonable meanings from wbicb to cboose under tbe rule in question. On tbe other band, it seems so plain that tbe purpose of tbe contract was, as we have indicated, that tbe meaning of tbe particular language wbicb the trial court dealt witb so as to favor respondent can bardly be said to be involved in obscurity. One would bardly think, reasonably, if, in contemplation of marriage, be entered into a contract to preserve bis property to himself and bis children and yet so provided that in case of bis making a will tbe agreement would be of no effect whatever. It is not considered at all likely that either of tbe parties to tbe contract in question contemplated any such outcome of their efforts to preserve, unimpaired by marriage, their liberty as to property matters. Tbe idea embodied in tbe agreement is that in case of tbe death of either party tbe property of such party shall go to bis or her family, except as otherwise provided by will.
It must not be thought that tbe circumstance has been overlooked that respondent at tbe time of tbe making of the ante-nuptial agreement deeded her home to Mr. Oesau for tbe sum of $700. That was probably all Mr. Oesau thought it was worth. Tbe fact that many years afterwards evidence could be produced that it was worth perhaps two or three hundred dollars more is of no significance. Doubtless, respondent, under tbe circumstances was better off witb tbe $700 than witb tbe little home. On tbe whole, it does not seem that tbe circumstance as to tbe bouse has any bearing on tbe case.
By the Court. — Tbe judgment appealed from is reversed, and tbe cause remanded witb directions to render judgment in accordance witb tbe opinion and to so remand tbe cause to tbe county court for guidance in tbe further execution of tbe will of Tjark P. Oesau, deceased.